Citation Nr: 0023759	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1. Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

2. Entitlement to an increased evaluation for a low back 
disorder, currently rated as 10 percent disabling.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO), Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The veteran's left knee disorder is currently manifested 
mainly by subjective complaints of increased pain.

3. Current objective symptoms of the veteran's left knee 
disorder include range of motion of flexion to 128 
degrees.  There is no objective clinical evidence of 
swelling, deformity, heat, redness or instability; no more 
than slight left knee impairment has been demonstrated.

4. The veteran's low back disorder currently is manifested 
mainly by subjective complaints of increased pain.  The 
veteran has some limitation of the range of motion that is 
not, overall, moderate in degree.

5. There is characteristic pain on motion in the low back 
without spasm, motor or sensory loss, and no muscle 
atrophy is clinically established.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, and 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(1999).

2. The criteria for an evaluation in excess of 10 percent for 
the veteran's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
and Diagnostic Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, he 
has presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

I.  Left Knee Disorder

The RO has rated the veteran's left knee disability under DC 
5257.  The Board will also consider DCs 5256, 5258, 5259, 
5260, 5261 and 5262, based upon knee ankylosis, knee 
impairment, dislocated or removal of cartilage, limitation of 
motion, and impairment of the tibia and fibula.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and a 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1999).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id.

As noted, historically, the 10 percent rating was assigned in 
1993 on the basis that there was some crepitus noted on 
motion of the left knee, with complaints of chronic aching 
and a slight reduction in stability.  Subsequently, the 
veteran has reopened his claim for an increase, and the 10 
percent rating has been continued, giving rise to this 
appeal.

Outpatient records, dating from March 1995 to April 1996, 
from the Bay Pines, Florida VAMC reflect treatment for a 
painful left knee.  A March 1995 record indicated no 
swelling, tenderness or limitation of range of motion of the 
left knee.  A follow-up visit showed knee pain but no major 
disorders.

An August 1996 VA examination showed that the veteran's left 
knee was mechanically stable, with a range of motion from 0 
to 140 degrees.  The patella was normal, as were dorsalis 
pedis and posterior tibial pulses.  Motor strength and 
sensory examinations were also normal.  Deep tendon reflexes 
were normal, and there were no deformities or swelling.  The 
veteran was diagnosed with chondromalacia patella of the left 
knee.

A May 1998 VA examination showed no deformity or unusual 
swelling of the left knee.  Flexion was to 128 degrees, and 
extension was to 8 degrees.  No evidence of any loose motion, 
subluxation or lateral instability was found.  The examining 
physician also considered pain, fatigue, weakness, and 
incoordination when observing the veteran's range of motion.  
At the time of the examination, the veteran complained of 
generalized soreness, and reported a flare-up of his left 
knee every week or two.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates slight knee impairment (DC 5257).  
In this case, the only clinically confirmed knee impairment 
is limitation of motion.  Considering the factors as 
enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect that a greater than 10 
percent rating for a left knee disability is warranted.  The 
most recent medical records do not reveal objective clinical 
evidence of deformity, subluxation, lateral instability, non-
union, loose motion, malunion or atrophy.  In addition, there 
was no incoordination, weakness, or lateral stressing noted.  
As set forth above, a slight knee impairment is assigned a 10 
percent evaluation under DC 5257.

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the May 1998 VA examination, he had flexion of the left 
knee to 128 degrees (with 0-140 degrees considered 
anatomically normal).  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 10 percent 
evaluation.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
10 percent under DC 5258.  In addition, the Board notes that 
no more than a 10 percent rating is available under DC 5259.  
Moreover, the appellant's anatomical motion of the left knee 
does not give rise to a compensable evaluation under either 
DC 5260 or DC 5261.  As noted, the only clinically confirmed 
knee impairment is the slight limitation of motion, from 8 to 
128 degrees.

In evaluating the veteran's left knee disability, the Board 
also notes that there is no clinical evidence supporting a 
finding of nonunion or malunion of the tibia and fibula under 
DC 5262.  Therefore, the Board is unable to grant a higher 
evaluation under DC 5262.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage and no more than slight limitation of motion.  
Accordingly, the Board finds that the functional limitation 
due to pain or flare-up is contemplated in the current 
assigned 10 percent rating, and indicia of a higher rating, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.

The Board has considered the veteran's statements that his 
left knee disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. 
§ 4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


II. Low Back Disorder

As indicated above, under 38 U.S.C.A. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

The veteran's low back disorder has been evaluated under the 
provisions of Diagnostic Code 5295, and given a 10 percent 
disability rating.  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that slight subjective symptoms 
warrant a noncompensable disability evaluation, and where 
there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted.  Where there is muscle 
spasm on extreme forward bending with loss of unilateral 
spine motion in a standing position, a 20 percent rating is 
warranted.  A 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In addition, the Board will consider DC 5293, for 
intervertebral disc syndrome, and DC 5292.  A VA General 
Counsel's opinion, VAOPGCPREC 36-97 (December 12, 1997) 
provided, in part, that Diagnostic Code 5293 contemplates 
limitation of motion, and that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, described supra, are applicable to ratings 
under Code 5293.  Under DC 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent rating is 
warranted when the syndrome is pronounced with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 5293.  
Under DC 5292, a 10 percent rating is warranted for slight 
limitation of motion, a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine and a 
40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

As aforementioned, in the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In October 1998, the veteran was granted service connection 
for lumbosacral strain; a 10 percent evaluation was assigned.  
That rating has remained in effect since that time.  In this 
decision, the Board is cognizant of the fact that this appeal 
arises from the veteran's dissatisfaction with his initial 
rating following the grant of service connection for a low 
back disorder.  In such a case, the Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the Board finds that 
the preponderance of the evidence of record during the appeal 
period is against separate disability ratings in excess of 
ten percent for the veteran's low back disorder.

A January 1997 letter from J. D. O'Neill, D.C. indicated that 
the veteran's subjective complaints regarding his low back 
disorder included reduced range of motion, muscle spasm and 
pain.  Dr. O'Neill stated that "objective findings [were] 
consistent with his symptomatic complaints."

The most current evidence of the present level of disability 
in the appellant's May 1998 VA spine examination.  At that 
time, no fixed deformity, postural abnormality, or 
significant muscle spasm was noted on palpation.  The veteran 
was able to forward flex to 68 degrees, extend backward to 28 
degrees, and laterally flex to the right to 25 degrees.  He 
could rotate 35 degrees to the left and 35 degrees to the 
right.  It was noted that full forward flexion would be to 95 
degrees, full extension backward would be to 35 degrees, full 
lateral flexion would be to 40 degrees, and full rotation 
would be to 35 degrees.  The examining physician considered 
pain, fatigue, weakness and incoordination when observing the 
veteran's range of motion.  He described the veteran's range 
of motion as "moderately decreased."  Deep tendon reflexes 
were equal and symmetric bilaterally.  There was no evidence 
of sensory or motor loss and no muscle atrophy.  The 
veteran's gait was normal.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is less 
than moderated in terms of the limitation of his forward 
flexion, his extension, and his lateral rotation.  While 
there is about 30 degrees of limited forward flexion, there 
is normal rotation, 10 degrees of lost backward extension, 
and 15 degrees of lost lateral flexion.  This is not moderate 
overall limitation of motion and it is not clear that the 
examiner was using "moderate" as defined in the VA rating 
schedule when making the comment recorded above.  This view 
is reinforced by the overall opinion that the chronic low 
back condition was "mild" at the time of the examination.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, the examining physician did not 
note any pain associated with the veteran's range of motion, 
although pain was reported by the veteran.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for slight 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide a basis for the assigning of a 
separate or increased disability rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that the requirements for a 20 percent 
evaluation for lumbosacral strain are not present under 
Diagnostic Code 5295.  Specifically, evidence does not 
support a finding that the veteran has muscle spasm on 
extreme forward bending with loss of unilateral spine motion 
in a standing position.  A January 1997 letter from J. D. 
O'Neill indicated that "objective findings" were consistent 
with subjective complaints of muscle spasm, yet the more 
recent medical evidence does not show findings of muscle 
spasm or moderate overall limitation of motion.  The Board 
concludes that the preponderance of the evidence is against 
the assignment of a higher evaluation under DC 5295.

Further, there is no evidence that the appellant has moderate 
intervertebral disc syndrome with recurring attacks to 
warrant a higher evaluation under DC 5293.  Moreover, a 
higher rating under DC 5289 is not appropriate because there 
is no evidence of ankylosis of the lumbar spine.  Finally, 
Diagnostic Code 5292 is not for application, as it would not 
result in a higher rating.  There is no ankylosis, and more 
than slight limitation of motion has not been shown.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 10 percent rating.  Therefore, the regular schedular 
standards, with the 10 percent evaluation currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact caused by his back disability.

The Board has considered the veteran's statements that his 
low back disorder is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.



	(CONTINUED ON NEXT PAGE)


ORDER

An increased disability evaluation for the veteran's left 
knee disorder is denied.

An increased disability evaluation for the veteran's low back 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

